IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-50226
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,


versus

DEMETRIUS GUZMAN,

                                          Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. W-94-CR-97
                        - - - - - - - - - -
                          October 24, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Demetrius Guzman (#66401-079) has applied for leave to

proceed in forma pauperis (IFP) in this appeal from the denial of

his motion for production of court records.   There is no pending

appeal from Guzman’s criminal conviction, and Guzman has not

filed a post-conviction motion challenging his conviction or

sentence.   See 28 U.S.C. § 753(f).   A federal prisoner who has

not attempted to file a petition collaterally attacking his

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-50226
                              - 2 -

conviction is not entitled to obtain copies of court records at

government expense to search for possible error.   Skinner v.

United States, 434 F.2d 1036, 1037 (5th Cir. 1970).   The motion

for leave to proceed IFP is DENIED.   Because the appeal is

frivolous, it is DISMISSED.   5th Cir. R. 42.2.